Citation Nr: 0020280	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for pes planus with 
plantar fasciitis and degenerative arthritis, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Montgomery, Alabama.  


REMAND

In addition to foot pain, the veteran has alleged increased 
foot disability due to bilateral great toe dysfunction in 
need of surgical treatment; the failure of orthotics to 
provide any relief; impaired walking, including limping; 
numbness; swelling; loss of mobility of the toes; and ankle 
pain.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999), a 10 
percent evaluation is contemplated for moderate bilateral pes 
planus with the "weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, [and] pain on 
manipulation and use of the feet."  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
"objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, [and] characteristic 
callosities."  Id.  Assignment of a 50 percent evaluation, 
the highest available for bilateral pes planus, is 
contemplated for pronounced symptomatology with "marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances."  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that there 
must be examination reports containing sufficient information 
to rate a disability in accordance with the applicable rating 
criteria. Massey v. Brown, 7 Vet. App. 204 (1994).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  The Board's review of the clinical evidence 
shows that all the rating factors for the service-connected 
pes planus with plantar fasciitis and degenerative arthritis 
have not been evaluated.  

An examiner should evaluate the veteran's service-connected 
pes planus with plantar fasciitis and degenerative arthritis 
in accordance with the guidance of the Court and the 
applicable regulations.  The veteran is advised that if he 
fails to report for such examination without good cause, his 
claim for increase shall be denied.  38 C.F.R. § 3.655 
(1999).  

The issue of entitlement to an increased rating for pes 
planus with plantar fasciitis and degenerative arthritis is 
REMANDED to the RO for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected pes planus with 
plantar fasciitis and degenerative 
arthritis that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, any pertinent VA 
treatment records developed since 
February 1999 should be associated with 
the VA claims folder.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
evaluate the severity of the pes planus 
with plantar fasciitis and degenerative 
arthritis involving the 
metatarsophalangeal joints of both great 
toes and the left talonavicular joint.  
The entire claims folder must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies, to include X-ray examinations, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  What is the range of all ankle 
and foot joint motions, to include 
all the toes, describing any 
limiting factors.  If the veteran 
experiences pain on any motion, the 
physician should express an opinion 
as to the credibility of the 
complaints and the specify the 
evidence on which he bases his 
assessment.  The examiner should 
report at what point in any range of 
motion any pain appears and how it 
affects motion of the affected 
joint.  

b.  Describe all functional loss 
affecting the ankles, feet, and all 
the toes, including more movement 
than normal (instability), any 
locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with 
weight bearing.  If possible, the 
examiner should describe the 
functional impairment in terms of 
the degree of additional range of 
motion lost.  

c.  The examiner should fully 
evaluate and express all the 
findings with respect to the weight 
bearing line, the Achilles tendon, 
deformity, calluses, pronation, 
tenderness, displacement, spasms 
affecting the Achilles tendon, and 
the effectiveness of orthotics on 
the veteran's pes planus with 
plantar fasciitis and degenerative 
arthritis, as set forth in the 
rating criteria under Diagnostic 
Code 5276.  

d.  The examiner should identify the 
etiology of any ankle 
abnormality/dysfunction, especially 
in connection with service-connected 
degenerative arthritis of the left 
talonavicular joint.  The degree to 
which the service-connected foot 
disability aggravates any ankle 
disability should be ascertained, if 
possible.  The complete rationale 
for the conclusions reached must be 
included.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

Thereafter, the RO should review the claim for an increased 
rating for pes planus with plantar fasciitis and degenerative 
arthritis.  Any related claim regarding the ankles should 
also be addressed, as appropriate, based on the medical 
evidence solicited above.  In accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



